—Order unanimously affirmed with costs. Memorandum: Because questions of fact at least arguably exist whether the continuous treatment doctrine tolled the Statute of Limitations and whether the treatment of decedent at the Syracuse Community Health Center can be imputed to defendant Leslie Emsden (see, e.g., Kearney v GVGHA, 125 Misc 2d 716, affd 115 AD2d 960; see also, Watkins v Fromm, 108 AD2d 233), the motion for summary judgment was properly denied. (Appeal from Order of Supreme Court, Onondaga County, Hayes, J.—Summary Judgment.) Present—Green, J. P., Pine, Lawton, Callahan and Doerr, JJ.